Citation Nr: 0304925	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for a chronic 
disability manifested by blackouts.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The appellant had active service from May 1953 to March 1957.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a March 1993 rating decision, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for hypertension, a heart murmur and blackouts. The Board 
remanded these claims in April 1995, February 1998 and 
December 1998.

In a January 2000 decision the Board denied service 
connection for hypertension, heart murmur and blackouts.  The 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).

While the case was pending at the Court, the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the January 2000 Board decision in 
light of the Veterans Claims Assistance Act (VCAA).  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court 
granted the request in January 2001, and vacated the January 
2000 Board decision; and remanded the case to the Board for 
compliance with the directives to include readjudication in 
light of the statutory requirements of the VCAA.


FINDINGS OF FACT

1.  Essential hypertension is not of service origin.

2.  The preservice heart murmur did not undergo a chronic 
increase in severity beyond natural progression during 
service.

3.  A chronic disability manifested by blackouts is not of 
service origin.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112,1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 
3.309 (2002).

2.  The preservice heart murmur was not aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, § 3.306 (2002).

3.  A chronic disability manifested by blackouts was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  In an April 2001 letter to the veteran, the veteran 
was notified of VCAA, and of VA's duty to assist the veteran 
by obtaining evidence from various sources and to obtain a 
medical opinion if an examination or opinion is necessary.  
The RO also notified the veteran of his responsibility to 
help the RO obtain all evidence necessary to support the 
claim by informing the RO of relevant medical records not 
already obtained.  The record shows that all pertinent 
evidence has been obtained.  The Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).

Factual Background

The veteran contends, in essence, that his hypertension, 
heart murmur and syncopal episodes were incurred and/or 
aggravated during his period of active service.  According to 
his statements of record, his heart murmur was first detected 
during a high school physical examination.  This condition 
was asymptomatic, however, and he participated in high school 
football without any problems.  He denied any pre-service 
symptomatology of hypertension or syncopal episodes. Rather, 
he has stated that he first manifested headaches and 
blackouts during his overseas service in Korea.  He also 
stated that some high blood pressure readings had been 
recorded in service, and that he underwent his discharge 
examination in Japan at which time he was advised to undergo 
further examination when he returned stateside due to his 
heart murmur.  He stated that he did not, however, seek 
another examination prior to his discharge from service.

The veteran further asserts that, following his discharge 
from service, he continued to experience headaches and 
blackouts.  He stated that he recalled being informed by a 
doctor that his headaches and blackouts stemmed from high 
blood pressure and hypertension.  That doctor is now deceased 
and his treatment records were not available.  He couldn't 
remember his specific dates of treatment, but he recalled 
that he received that treatment within several years after 
his discharge from service.  He did indicate that he did not 
receive any treatment in 1959.

Service medical records are unavailable and presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis.  Search for alternative sources 
of service information have been unsuccessful.  The Court has 
held that the Board's obligation to explain its findings and 
conclusions and the benefit of the doubt doctrine is 
heightened where the service medical records are presumed 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The first medical records after discharge from service 
pertain to private treatment for prostatitis in September 
1966.  These records include no recording of blood pressure 
readings or other pertinent findings referable to the 
appellant's claims on appeal.  A December 1971 private record 
concerning treatment for perianal abscess with fistula 
recorded a blood pressure reading of 142/88.  Physical 
examination of the heart at that time noted findings of 
normal size, shape and position, and no arrhythmia, murmurs.  
The appellant gave a history of no serious illnesses.

Private medical records show that the veteran was seen in 
October 1972 after a vehicular accident in which he was 
thrown forward and struck his chest on the steering wheel.  
He subsequently had some pain along the right side.  During 
examination there was diffuse tenderness over the lower part 
of the right hemithorax.  

Private medical records show that the veteran was seen 
several times in April 1973.  The report of the first visit 
shows that his blood pressure was recorded as 190/110.  The 
report of an EKG that day shows an interpretation of probable 
left ventricular hypertrophy.  He was seen the following day 
that month with complaints of pain in the anterior chest.  At 
that time the blood pressure was recorded as 160/104.  

Later in April 1973 he reported anterior chest pain beginning 
four days before.  He also complained of frontal headaches of 
4- 6 months' duration.  The veteran reported having no 
knowledge of prior hypertension.  At that time the blood 
pressure was recorded as 160/110.  After examination the 
impression was that the complaints were most likely gastric 
or possibly pancreatitis, and not cardiovascular in spite of 
the chest pressure, systolic murmur, hypertension and an 
abnormal EKG.  

When seen two days later in April 1973, the veteran reported 
that a heart murmur which was first mentioned to him at the 
age of 15 when he had a physical examination in high school.  
The April 1973 report notes that the veteran was apparently 
admitted to the service without any difficulty, but at the 
time of his discharge, something was said about heart murmur, 
and that he should have another physical examination in the 
States.  The report notes that the veteran's original 
discharge physical was done in Japan, and that since that 
time there was no mention of heart murmur, but no physician 
either.  The report notes that examination showed at least a 
grade II systolic murmur along the left sternal border, and 
no diastolic murmurs.  EKG was essentially unchanged.  The 
impression was that there was a strong possibility that there 
may be a congenital heart disease with a possible ventricular 
septal defect.  The report of an EKG later in April 1973 
shows an interpretation of early left ventricular 
hypertrophy.  

When seen in July 1973, the veteran reported no further chest 
pain or cardiovascular symptoms since the previous April.  
Physical examination findings included that the murmur was 
the same and EKG was essentially unchanged.  When seen in 
September 1973, the veteran reported a history that he had 
been able to carry on well in terms of athletics and was in 
the military with no particular distress as far as his heart 
was concerned.  Murmur had been known for some years and had 
not been particularly bothersome.  The diagnostic impressions 
at time included (1) heart murmur which may be congenital 
ventricular septal defect or might possibly be an innocent 
pulmonic murmur.  The examiner did not feel, however, that it 
was hemodynamically significant and (2) situational anxious 
and depressive reaction, probably manifesting itself as 
tension headaches and functional gastrointestinal problems.  
Subsequent records showed continued treatment for 
hypertension

He was treated for headaches in October 1973 and July 1974.  
A July 1974 private medical statement notes a history of 
headaches which started about two to three years earlier.  
When seen in a follow-up visit in August 1974, 
electroencephalogram (EEG) study and brain scans were 
interpreted as normal.  Blood pressure was recorded as 
130/90.

Private medical records include the discharge summary for 
hospitalization in October 1974.  That report shows that the 
veteran was admitted to the CCU with complaints of weakness, 
light-headedness and pressure type pain in the chest.  It was 
noted that the veteran had been followed for several years 
for hypertension and hypertensive cardiovascular disease 
(HCVD).  On examination blood pressure was 110/80 and the 
veteran had a Grade II/VI left sternal border ejection 
systolic murmur, otherwise examination was unremarkable.  
During hospitalization there was no further chest pain and 
blood pressure stabilized.  The treating physician felt that 
the symptoms had not been due to myocardial disease.  The 
final diagnosis was hypertensive cardiovascular disease (left 
ventricular hypertrophy - Class 2B); and essential 
hypertension.

A private treatment report of April 1976 contains an 
impression of lightheadedness probably due to postural 
hypotension secondary to drug therapy; history of essential 
hypertension; and heart murmur, probably innocent pulmonic 
murmur although asymptomatic ventricular septal defect could 
not entirely be excluded.

VA clinical records between 1991 and 1993 show treatment for 
hypertension and complaints of syncope.  An echocardiogram in 
February 1991 revealed findings of increased systolic 
thickness of the left ventricle in a concentric fashion. The 
impression included left ventricular concentric hypertrophy 
with preserved left ventricular systolic performance at rest.  
In April 1991, the appellant presented with complaint of 
syncope.  At that time, he reported a history of hypertension 
since early 1970's and that he fainted at that time and did 
not convulse.  An August 1991 EEG was interpreted as normal.  
In November 1992, he reported recurrent bouts with passing 
out and problems with his heart while in service.  In July 
1993, he was treated for a cerebrovascular accident.

On VA general medical examination in February 1994, the 
veteran reported that he had had some elevated blood pressure 
readings prior to 1970, but that he did not receive treatment 
for it until 1970.  He reported having episodes of syncope 
with loss of consciousness and elevated blood pressure for 
the past 20 years or more.  He denied any episodes of tonic 
or clonic seizures.  The examiner commented that the 
appellant's syncopal episodes resulted from decreased oxygen 
or blood flow to his brain which caused seizures, but that 
however, the absence of the convulsions indicated a possible 
diagnosis of Stokes Adams syndrome.  The report noted that 
recent computerized tomography (CAT) scan studies revealed 
evidence of small vessel infarct secondary to ischemic 
changes consistent with those found on physical examination.  
The impression was of arteriosclerotic cardiovascular 
disease, essential hypertension and residual cardiovascular 
accident (CVA) with right hemiparesis.

On VA hypertension examination in May 1995, the appellant 
reported having a dim recollection of having been told of 
elevated blood pressure during service.  He reported that he 
did not, however, take medication for his condition until 
beginning treatment with the Palm Beach Medical Group 
sometime in 1960.  On examination the examiner noted findings 
of a grade 2 systolic murmur, probably due to aortic 
stenosis, and essential hypertension.  

The report of a May 1995 VA diseases of the heart examination 
noted a negative history of rheumatic fever.  Physical 
examination revealed a grade 1 to 2 over 6 systolic murmur.

The report of a VA hypertension examination in May 1996 shows 
that the veteran reported a history of occasional dizzy 
spells which warranted sick call visits during service.  He 
also reported that he had had occasional high blood pressure 
readings in service but no medication was prescribed.  He was 
first prescribed blood pressure medication by a family 
physician several years after service.  After examination the 
diagnoses included (1) essential hypertension, (2) 
hypertensive vascular disease with probable atrial 
fibrillation and embolic cardiovascular accident in 1993, and 
(3) history of acute myocardial infarction 1988 for bilateral 
small reducible

The report of a VA examination for diseases/injuries of the 
brain in October 1996 shows that the veteran reported that he 
had high blood pressure readings in service and that a 
cardiac murmur was found prior to his discharge.  The 
examiner noted that the earliest medical records available 
dated back to the early 1970's when it was mentioned that the 
veteran had high blood pressure, and revealed a heart murmur 
and fluctuant high blood pressures due to poor control and 
compliance.  The report noted that the veteran had a right 
cerebrovascular accident in 1993 that was embolic.  At that 
time, he had a normal Holter monitor but an abnormal CT scan 
which revealed right parietal infarct and questionable left-
sided lacunar infarct. A subsequent dobutamine stress digital 
echocardiogram found clinically significant and moderate 
hypertensive heart disease and a focal nodule present on the 
aortic valve.  There was no inducible myocardia ischemia, but 
there was mild pulmonary hypertension.  

The examiner opined that the appellant's hypertension could 
not be dated back to service because there were no records 
available, and that the heart murmur was secondary to the 
focal nodule in the aortic valve and not because of the 
hypertension, and not because of the veteran's paroxysmal 
atrial fibrillation.  The examiner opined that the 
hypertension was essential, and that the stroke was secondary 
to the hypertension and was an embolic episode but not due to 
atrial fibrillation.    

The examiner noted that while the appellant may have 
manifested elevated blood pressure readings during service, 
such readings may have resulted from a variety of situational 
factors (i.e., being upset, tired or under the influence of 
alcohol).  The examiner opined that the hypertension could 
not have been aggravated by the veteran's military service, 
noting that his high blood pressure was not persistent while 
in service, otherwise, it would have been treated in service.  
The examiner noted also, that the cardiac and neurological 
events occurred in 1974 and 1991, respectively, way far 
beyond release from active service in 1957.  The examiner 
further opined that the veteran's heart murmur was due to a 
focal nodule in the aortic valve and not because of 
hypertension or atrial fibrillation. The stroke was an 
embolic episode due to his essential hypertension but not due 
to his atrial fibrillation.

A VA cardiology consultation opinion, dated in November 1996, 
contains an impression of paroxysmal atrial fibrillation, 
focal nodule on the aorta valve, moderate and significant 
hypertensive disease and left cardiovascular accident in 
1993.  The examiner opined that the aortic valve did not 
cause atrial fibrillation. However, the examiner believed 
that the nodule was due to old healed endocarditis which 
could easily cause the embolic stroke in 1993.  The origin of 
the nodule or the hypertension could not be medically dated, 
although the stress echo clearly showed hypertension to be 
chronic in nature.

Lay statements of record from family members, friends and co-
workers attest that the appellant had symptoms of syncopal 
episodes and headaches following his return from service.  
His mother recalled that he was prescribed medications for 
hypertension since 1960.  His wife, who had known him since 
1960, also remembered his treatment received from a physician 
in the 1960's for headaches and blackouts.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease or a brain thrombosis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran is competent to report his symptoms and injuries.  
However, neither he nor the authors of provided lay 
statements are shown to have the medical training or 
expertise necessary to render medical findings or opinions.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Hypertension

The appellant contends that his hypertension was first 
manifested by high blood pressure readings during service.  
He does not allege that he was treated or diagnosed with 
hypertension during service.  Although his service medical 
records are unavailable, the Board presumes the truthfulness 
of his claimed symptoms during service.  King v. Brown, 5 
Vet. App. 19, at 21 (1993.

In support of his claim, the appellant has offered his own 
opinion that his hypertension was first manifested by his 
claimed high blood pressure readings in service.  The 
veteran, and his friends and family who have submitted lay 
statements, are not qualified as experts as far as making a 
determination as to the diagnosis of a disability, the actual 
onset of the condition, or whether the claimed symptoms were 
precursors to his claimed hypertension condition from which 
the veteran now suffers.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Consequently, their statements are insufficient 
to establish service connection for hypertension.

The available medical records first document a blood pressure 
reading of 142/88 in 1971 which is within normal limits.  At 
that time, there was no diagnosis of hypertension noted.  He 
was first diagnosed with hypertension in 1973.  At that time 
he reported a history of having "no knowledge of prior 
hypertension."  This is more than 15 years after service.

A VA examiner in November 1996 was unable to date the onset 
of the hypertension.  However, a VA examiner in October 1996 
noted that the veteran's claimed manifestations of occasional 
high blood pressure readings in service may have resulted 
from a variety of situational factors unrelated to a 
diagnosis of hypertension.  That examiner concluded that the 
appellant's hypertension was essential, meaning occurring 
without discoverable organic cause, and could not have been 
aggravated by the veteran's service, noting that high blood 
pressure was not persistent in service, otherwise, it would 
have been treated then.

There is no opinion or other competent medical evidence that 
essential hypertension was first manifested during service, 
or within a year from his discharge from service, or is 
otherwise linked to service.  Accordingly, it is the judgment 
of the Board that the preponderance of the evidence is 
against the appellant's claim.

Heart murmur

As indicated above, the appellant admits that his heart 
murmur had been detected prior to his entrance into active 
service.  He reports that, at the time of his discharge from 
service, he was advised to undergo an examination due to his 
heart murmur.  Although his service medical records are 
unavailable, the Board presumes the truthfulness of his 
claimed symptoms during service.  King v. Brown, 5 Vet. App. 
19, at 21 (1993.  Accordingly, the Board finds that a heart 
murmur was present at the time of his entry into active duty.  
Therefore, the issue before the Board is whether the 
preservice heart murmur was aggravated by active duty.

In this regard the veteran has indicated that he did not 
receive any treatment for his murmur during service.  He 
indicated that it was again detected at the time of the 
separation examination and he was advised to have another 
examination.  These statements on their own do not indicate 
that the murmur became symptomatic during service.  In fact, 
the appellant has indicated that his heart murmur had been 
asymptomatic throughout high school and active service.  
Additionally when examined in December 1971 there was no 
evidence of a heart murmur.  The first post service clinical 
evidence of a murmur was in 1973, more than 15 years after 
service.  At that time a grade II systolic murmur was 
diagnosed. 

The evidence of records does not show that the preservice 
heart murmur underwent a chronic increase in severity during 
his period of active duty.  Accordingly, the Board finds that 
the preponderance of the evidence is against his claim.

Chronic Disability Manifested by Blackouts

The appellant lastly claims that he first manifested 
blackouts during his period of active service.  Although his 
service medical records are unavailable, the Board presumes 
the truthfulness of his claimed symptoms during service. 
King, 5 Vet. App. 19 (1993).  He also claims continuity of 
symptomatology following service.  

The first medical evidence of any disorder manifested by 
blackouts was in October 1974 at which time he was 
hospitalized for weakness, light-headedness and pressure type 
pain in the chest with a discharge diagnosis of hypertensive 
cardiovascular disease (left ventricular hypertrophy - Class 
2B); and essential hypertension.  This is more than 17 years 
following service.  In April 1976 the impression was 
lightheadedness was probably due to postural hypotension 
secondary to drug therapy.  The post service medical evidence 
indicates that the blackouts may be associated with 
hypertension and/or a cerebrovascular accident which occurred 
many years after service.  Also in July 1974 he gave a 
history of headaches which started about two to three years 
earlier, again many years after service.  

There is no medical evidence which relates any current 
syncopal episodes to the veteran's reported in service 
blackouts or any underlying disorder to his period of active 
duty. Also, there is no medical evidence of any underlying 
disorder shown within a year following service.  As such, the 
Board concludes that the reported blackouts manifested during 
service were acute and transitory in nature and did not 
represent the onset of chronic disorder manifested by 
syncopal disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against his claim.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart murmur is denied.

Entitlement to service connection for chronic disability 
manifested by blackouts is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

